DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections of Claims 1-5, 7, 8, 19, and 20 from the Office Action of 8/31/2021 are hereby withdrawn and new rejections for those Claims are presented below.

	Examiner’s Note:  A key difference between Medelius and the instant Invention is that Medelius is concerned with measuring the noise of lightning strikes (which are quasi-random in location) while the instant Invention makes use of two noise locations whereby the locations are known in advance.  The Examiner proposes amending the Claims to distinguish between the noises produced in Medelius from the noises measured in the instant Specification (town noises, plant noises, human-created noises, noises of previously known location, etc.).  However, note that Medelius discloses that the measurement stations are located about a space center or airport.  Applicant is encouraged to contact the Examiner at the telephone number in the Conclusion section to discuss how this can be accomplished.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medelius et al. (US 20010048297 A1)[hereinafter “Medelius”].
Regarding Claim 1, Medelius discloses a system [Abstract – “A system and method of determining locations of lightning strikes has been described.”], comprising:
at least a first noise monitoring station measuring noise levels of a noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”];
at least a second noise monitoring station measuring noise levels at a target location at a distance from the noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”Paragraph [0016] – “In operation, multiple receivers are located around an area of interest.”];
at least one meteorological station measuring wind speed and direction data in an area comprising the noise source and the target location [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”]; and
a controller receiving the noise levels from the first and second noise monitoring stations and the wind speed and direction data from the meteorological station [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”];
wherein said controller discriminates noise at the target location originating from the noise source based on the measured noise levels and the wind speed and direction data [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”Claim 20 – “processing the lightning strike information comprises discriminating between lightning strikes based upon distance to filter out lightning strikes outside the area of interest.”];
See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 2, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120].

Regarding Claim 3, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120] and a sound analyzer [Paragraph [0016] – microcontroller 130].

Regarding Claim 7, Medelius discloses that said at least one meteorological station comprises wind speed and direction sensors [Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”].

Regarding Claim 8, Medelius discloses that said controller comprises a low pass-filter, said low pass-filter filtering transient short-duration events from the noise levels measured at the noise monitoring stations [Paragraph [0023] – “The following receiver algorithm illustrates discrimination between local and distant lightning strikes to avoid erroneous detection outside an area of interest: 
    PNG
    media_image1.png
    101
    432
    media_image1.png
    Greyscale
”].

Regarding Claim 10, Medelius discloses a method [Abstract – “A system and method of determining locations of lightning strikes has been described.”], comprising:
measuring noise levels of a noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”];
measuring noise levels at a target location positioned at a distance from the noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”Paragraph [0016] – “In operation, multiple receivers are located around an area of interest.”];
measuring wind speed and direction in an area comprising the noise source and the target location [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”];
filtering transient short-duration events from the noise levels measured at the noise source, yielding filtered noise levels of the noise source [Paragraph [0023] – “The following receiver algorithm illustrates discrimination between local and distant lightning strikes to avoid erroneous detection outside an area of interest: 
    PNG
    media_image1.png
    101
    432
    media_image1.png
    Greyscale
”];
filtering transient short-duration events from the noise levels measured at the target location, yielding filtered noise levels of the target location [Paragraph [0023] – “The following receiver algorithm illustrates discrimination between local and distant lightning strikes to avoid erroneous detection outside an area of interest: 
    PNG
    media_image1.png
    101
    432
    media_image1.png
    Greyscale
”];
measuring a sound transfer function between the noise source and the target location using the filtered noise levels; comparing the measured sound transfer function with a reference transfer function; and when the difference between the measured transfer function and the reference transfer function is above a predetermined threshold, determining a probability that noise at the location originates from the noise source [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 11, Medelius discloses that said measuring noise levels of a noise source comprises positioning at least a microphone at the noise source, and said Paragraph [0016] – microphone 120].

Regarding Claim 12, Medelius discloses that said measuring noise levels of the noise source comprises measuring the sound pressure level as a function of time [Paragraph [0016] – microphone 120].

Regarding Claim 13, Medelius discloses that said measuring noise levels of the noise source comprises measuring the sound pressure level as a function of time [Paragraph [0016] – microphone 120] and recording sound levels [Paragraph [0016] – recorded by microcontroller 130].

Regarding Claim 14, Medelius discloses that said measuring noise levels of the target location comprises measuring the sound pressure level as a function of time [Paragraph [0016] – microphone 120].

Regarding Claim 15, Medelius discloses that said measuring noise levels of the target location comprises measuring the sound pressure level as a function of time [Paragraph [0016] – microphone 120] and recording sound levels [Paragraph [0016] – recorded by microcontroller 130].

Claim 16, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 17, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area by, for given wind speed (Vvent) and wind direction (thetav), determining the wind component (Vprop) along the axis of sound propagation (thetaxmvbx) from the noise source to the target location as Vprop= Vvent*cos(thetav- thetaxmvbx) [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 18, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area, said comparing the measured sound transfer function with a reference transfer function comprising comparing transfer functions obtained in real-time with the reference transfer functions for a given direction and wind speed [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4, 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medelius et al. (US 20010048297 A1)[hereinafter “Medelius”] and Herre et al. (US 20130258813 A1)[hereinafter “Herre”].
Regarding Claim 4, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120], but fails to disclose that said microphone is a directional microphone.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Regarding Claim 5, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120], but fails to disclose that said microphone is a beamforming antenna.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Regarding Claim 19, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120] and a sound analyzer [Paragraph [0016] – microcontroller 130], but fails to disclose that said microphone is a See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Regarding Claim 20, Medelius fails to disclose that each noise monitoring station comprises a shot gun type microphone.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Response to Arguments
Applicant argues:
	Medelius makes use of electric field measurements as part of the locating process while the instant Invention does not.
Examiner’s Response:
	The Examiner agrees.  However, the cited portions of Medelius are directed to the acoustic analysis method.

Applicant argues:

    PNG
    media_image2.png
    145
    928
    media_image2.png
    Greyscale

Examiner’s Response:
	It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865